Citation Nr: 1141557	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  He received the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In December 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) to allow for scheduling of a hearing.  In December 2010, the Board remanded the issue on appeal for additional development.  At the time of this remand, there was a claim for service connection for posttraumatic stress disorder (PTSD).  In July 2011, the RO granted service connection for PTSD.  As this is a complete grant of the benefit sought, this issue is no longer before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The development requested by the Board's December 2010 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board's December 2010 remand noted that the report of a March 2006 VA examination did not discuss whether the Veteran's erectile dysfunction was aggravated by his service-connected diabetes mellitus.  Further, the report did not contemplate evidence showing elevated glucose levels prior to the formal diagnosis of diabetes mellitus in April 2005.  Thus, the Board found that the March 2006 examination report was inadequate, and requested that another examination be scheduled.  The Board specifically requested that the examiner address whether: (1) it was at least as likely as not (50 percent probability or greater) that the Veteran's service-connected diabetes mellitus manifested prior to April 2005, and if so, when; and (2) whether it was at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was aggravated, i.e. increased in severity beyond its normal progression, by his service-connected diabetes mellitus.

A VA examination was conducted in January 2011.  The examiner recited the requested remand questions at the beginning of the report, but did not actually answer either of them.  Thus, this case requires additional development.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who conducted the January 2011 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder, including the January 2011 VA examination report, and provide an opinion as to whether (1) it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected diabetes mellitus manifested prior to April 2005, and if so, when; and (2) it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is aggravated, i.e. increased in severity beyond its normal progression, by his service-connected diabetes mellitus.

The examiner is requested to provide a rationale for any opinion expressed.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


